Citation Nr: 1718423	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from November 1958 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted service connection for a TBI and assigned a noncompensable rating, effective January 9, 2014.  

In a subsequent December 2015 rating decision, the RO continued the noncompensable rating for TBI.  In a rating decision dated in February 2016, the RO assigned an earlier effective date, September 27, 2011, for TBI and continued the noncompensable rating.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of a TBI are shown to have a highest level of severity of "0" for the applicable 10 facets.  

2.  The Veteran's cognitive impairments noted throughout the appeal period, as well as other subjective symptoms such as headaches, hearing loss, and tinnitus are attributed to and contemplated by the Veteran's other separately service-connected disabilities.  

3.  The competent medical evidence of record does not related the Veteran's subjective symptoms of burning pain in his left ear and numbness in the left neck to his TBI.  


CONCLUSION OF LAW

The criteria establishing an initial compensable evaluation for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The claim adjudicated herein stem from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claim adjudicated herein, service treatment records and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).    

Rating Criteria

Residuals of traumatic brain injury are evaluated under 38 C.F.R. § 4.124a , the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under Diagnostic Code 8045. Traumatic brain injury residuals are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  


DC 8045 is complex and comprehensive and gives much instruction to the rater, as follows:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

The rater is to evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 
2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 
3 is the highest level of evaluation for any facet.  

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  
A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  
A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

The following notes apply to Diagnostic Code 8045.  See Notes (1)-(4), 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Factual Background and Analysis

The Veteran has been assigned an initial noncompensable rating for his service connected TBI, effective September 27, 2011.  

The Veteran's TBI stems from an in service trauma to his head, which occurred in August 1960.  Throughout the appeals period, the Veteran has asserted that his TBI produced headaches, posttraumatic stress disorder (PTSD), tinnitus, and hearing loss.  The Veteran also indicated that he suffered from left neck and ear numbness as a result of his TBI.  See 09/10/2013, VBMS, Notice of Disagreement (noting, among other things, a poor mental status); 09/08/2015, VBMS, Correspondence (noting that the Veteran struggles with hearing loss); 12/17/2015, VBMS, Notice of Disagreement (noting residuals on the left side of his neck and left ear numbness and burning); 01/04/2016, VBMS, CAPRI, p. 7; 01/27/2016 (noting that the Veteran attributes his headaches and tinnitus to his TBI), VBMS, VA 9 Appeals to Board of Appeals (stating that he wants a 40 percent rating and takes 3 medications for cranial nerve pain).  

The Veteran was afforded a VA mental disorders examination in March 2013, at which time he was assessed with dysthymia and major depressive disorder.  The examiner noted that the records did not reflect that the Veteran had a diagnosed TBI.  The Veteran's symptoms of depressed mood, chronic sleep impairment, disturbed motivation and mood, and difficulty establishing and maintaining effective work and social relationships, were all associated with the Veteran's dysthymia and major depressive disorder.  The Veteran was capable of managing his affairs.  The examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

The Veteran submitted letters from his VA physician, A.N., M.D., dated in May and September 2013.   Dr. A.N. concluded that the Veteran did not meet the diagnostic criteria for PTSD.  However, Dr. A.N. found the presence of a TBI, which caused symptoms, led to the Veteran accessing medical attention for recurrent headaches, and created characteristic limitation in function required recognition.  Dr. A.N. further concluded that the Veteran's current lifestyle did not impose any symptoms of cognitive deficit but it may have been a contributing factor in the past.  

In October 2013, the Veteran went to the VA polytrauma clinic for a TBI consultation.  The Veteran reported the blast in service, which caused him to land on his back, hit his head, and rendered him unconscious for 40 to 45 minutes.  
A few days later, the Veteran reported to sick call for a headache.  The Veteran reported symptoms of intrusive memories and dreams about the event.  The staff physician concluded that the Veteran met the criteria for mild-moderate traumatic brain injury/concussion with report of loss of consciousness estimated at 40 to 
45 minutes with a similar duration of post traumatic amnesia.  

The staff physician indicated that the Veteran reported/demonstrated persistent symptoms, which could occur post traumatic brain injury, such as headache, tinnitus, dizziness, sensitivity to noise and/or light, fatigue, insomnia, balance difficulty, nausea, depression, irritability, anxiety, agitation, impulsivity, aggression, decreased memory, attention, concentration, processing speed, and executive function.  However, these symptoms were not exclusive to TBI and could be associated with other conditions such as insomnia, chronic pain, depression, and anxiety/PTSD.  The physician further noted that symptoms that arise well after the injury event or that worsen after the event are most likely NOT due to the physical effects of injury.  The Veteran was able to complete higher education and also have a successful career as an aircraft mechanic for more than 25 years.  Accordingly, the physician opined that the Veteran had most likely recovered from the TBI without resulting impairments of brain function and his other issues were probably responsible for the majority of his symptoms/difficulties.  

The staff physician indicated that she was not qualified to determine if reported mental health symptoms were attributable to the August 1960 event.  She deferred to the Veteran's PCP for visual disturbance and hearing loss/tinnitus and indicated the Veteran's posture and movement patterns probably contributed to his headaches.  The symptoms of insomnia and fatigue were ongoing and likely contributed to and reflected other symptoms.  See 02/10/2014, VBMS, CAPRI, pp. 7-18.  

VA treatment records dated in 2014 show the Veteran's complaints of headaches, which possibly stemmed from the event in 1960.  A CT scan of his head taken in August 2014 revealed no acute intracranial findings.  See 08/18/2014, VBMS, Medical Treatment Record- Non-Government Facility; 10/24/2014, VBMS, CAPRI, pp. 16, 31.

A neurological examination performed in July 2015 noted the Veteran's history of concussion and periodic episodes of severe headaches.  10/01/2015, VBMS, CAPRI, p. 5.  

The Veteran underwent a VA examination by a physiatrist in November 2015.  The Veteran reported the in service incident.  Other than periodic headaches since the incident, the Veteran did not have any residual complaints from a cognitive standpoint.  The Veteran was able to function at home and at work without issues.  After a review of the electronic claims file and an in-person examination, the examiner found all 10 facets of TBI normal pursuant to the "Evaluation of Cognitive Impairment and other Residuals of TBI Not Otherwise Classified."  
See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Specifically, the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions; judgment was normal; social interaction was routinely appropriate; the Veteran was always oriented to person, time, place, and situation; motor activity was normal; visual spatial orientation was normal; no subjective symptoms; no neurobehavioral effects; he was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language; and, consciousness was normal.  The examiner concluded that the Veteran incurred headaches as a result of the TBI and took Gabapentin for his headaches.  

The Veteran underwent a mental examination by a licensed clinical psychologist in November 2015.  The examiner assessed the Veteran with persistent depressive disorder (PDD), which is the same disorder as Dysthymia under DSM-V manual.  The examiner indicated that he was able to differentiate the Veteran's symptoms of TBI and persistent depressive disorder and indicated PDD was entirely separate from the symptoms of TBI.   The examiner found all 10 facets of TBI normal pursuant to the "Evaluation of Cognitive Impairment and other Residuals of TBI Not Otherwise Classified," and found no complaints of impairment of memory, attention, concentration, or executive functions; judgment was normal; social interaction was routinely appropriate; the Veteran was always oriented to person, time, place, and situation; motor activity was normal; visual spatial orientation was normal; no subjective symptoms; no neurobehavioral effects; he was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language; and, consciousness was normal.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Veteran's symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships were associated with his PDD diagnosis.  The examiner indicated that the Veteran was capable of managing his own affairs.  

In sum, the November 2015 licensed clinical psychologist agreed with the physiatrist examiner's report.  The examiner concluded that the Veteran's neuropsychological assessment on the RBANS-A (Repeatable Battery for the Assessment of Neuropsychological Status Update) and MMSE (Mini-Mental State Examination) was within the expected range of functioning.  The MMSE was unremarkable.  All neuropsychological testing was within the expected range and within normal limits with no objective findings of impairment.  The VA psychologist found that the Veteran continued to exhibit Persistent Depressive Disorder (the same condition formerly called Dysthymia).

The November 2015 psychiatrist examiner conducted a cranial nerve conditions examination in January 2016 for the Veteran's reported complaints of burning pain in his left ear and numbness in his neck left area.  The neurological examination of the fifth cranial nerve demonstrated some complaints of numbness of all 3 branches of the left cranial nerve but was in an inconsistent distribution, with some parts of each branch normal and other parts reported as numb.  The examiner opined that the Veteran's complaints of numbness and burning of the left neck and left ear were less likely than not the result of his TBI.  The examiner reasoned that the symptoms were first noted in August 2013 and his TBI took place in August 1960.  The symptoms of a TBI present themselves within the first few weeks after a TBI.  

Based on the evidence, the Board finds that a compensable rating for residuals of TBI is not warranted.  

The Board observes that the November 2015 examiner attributed headaches to the Veteran's TBI.  Diagnostic Code 8045 provides that VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, headaches have been diagnosed and attributed to the Veteran's TBI.  However, service connection for headaches has been awarded separately and the Board finds that the Veteran does not exhibit symptoms that more nearly approximate a rating in excess of what has already been contemplated by his current rating for tension headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Likewise, the Board finds that there are no other subjective or physical residuals related to the Veteran's TBI.   The record reflects that service connection has been award for the Veteran's hearing loss and tinnitus and they have been independently related to the Veteran's military service and acoustic trauma experienced therein and are not shown to be related to his service-connected TBI.  See June 2006 rating decision; June 2011 rating decision.  Furthermore, the Board acknowledges the Veteran's assertion that PTSD is related to his TBI.  However, the Veteran was specifically found to not have a diagnosis of PTSD as discussed above, but rather, 
a diagnosis of persistent depressive disorder (PDD), which is the same disorder as Dysthymia, and for which the Veteran is service connected for and not shown to be related to his service-connected TBI.  

With regards to the specific criteria facets under Diagnostic Code 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Specified, the Board finds the following:

(1) Memory, Attention, Concentration, Executive Functioning: The Veteran is assessed a "0" for no complaints of impairment of memory, attention, concentration or executive functions.

The Board acknowledges that the Veteran reported decreased memory, attention, concentration, processing speed, and executive function during his October 2013 TBI consultation.  However, the examiner concluded that the Veteran had most likely recovered from the TBI without resulting impairment of the brain and that other issues were probably responsible for the Veteran's symptoms/difficulties.  In this regard, it was noted that the Veteran completed 2 years of higher education and he reported a successful career as an aircraft mechanic for more than 25 years.  The Board finds this to be evidence that the Veteran was able to remember things, concentrate (to include in a technical position as a mechanic), and has a level of executive functioning to be successful for a long period of time - 25+ years.

Furthermore, while the Board acknowledges that the Veteran believes that he has decreased memory, attention, concentration, processing speed, and executive function resultant from his TBI, the Board notes that the Veteran is not competent to render such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385   (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board relies on the November 2015 examiners, who both concluded that the Veteran had no complaints of impairment of memory, attention, concentration, or executive function associated with TBI.  In light of the specialized skills, training, and experience of the examiners, the Board places great weight on the findings in their examination reports.  Accordingly, the Board finds that the evidence of record warrants a "0" for this TBI facet.  

(2) Judgment: The Board finds that the Veteran's judgment is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

The November 2015 examiners concluded that the Veteran exhibited normal judgment.  A higher level of severity of "1" is not warranted unless the Veteran demonstrates mildly impaired judgment, including for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. At no time throughout the appeal period does the Veteran demonstrate mildly impaired judgment, based on review of the above evidence.  For example, the 2013 VA examination report indicates that the Veteran returned to Nebraska to "start over" after he could no longer afford to live in California due to financial stress.  In sum, the Board is unable to assign a higher level of severity for this facet.

(3) Social Interaction: The Board finds that the Veteran is routinely able to socially interact appropriately throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran demonstrates social interaction that is occasionally inappropriate.  The November 2015 examiners found that the Veteran's social interaction was routinely normal.  Moreover, even if the evidence were to demonstrate such impairment in social interaction, such impairment has been attributed to the Veteran's separate service-connected psychiatric disability, PDD.  See, e.g., 2013 VA examination report (noting difficulty in establishing and maintaining effective work and social relationships, but the clinical psychologist attributed such symptoms to MDD).  The Board is therefore unable to assign a higher level of severity for this facet as related to TBI impairment.

(4) Orientation: The Board finds that the Veteran's orientation is always oriented to person, time, place and situation throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned. 

A review of the evidence shows that the Veteran has also been evaluated as oriented to person, time, place, and situation by the November 2015 examiners.  A higher level of severity of "1" is not warranted unless there is evidence of being occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  Thus, the Board cannot assign a higher level of severity for this facet.

(5) Motor Activity: The Board finds that the Veteran's motor activity is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned. 

A higher level of severity of "1" is not warranted unless the evidence demonstrates that his motor activity is mostly normal, but mildly slowed at times due to apraxia. The evidence demonstrates that the Veteran's motor activity throughout the appeal period is normal without any apraxia, as confirmed by the November 2015 examiners.  Thus, the Board is unable to assign a higher level of severity for this facet.

(6) Visual Spatial Orientation: The Board finds that the Veteran's visual spatial orientation is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the evidence demonstrates mild impairment, such as occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, but is able to use a Global Positioning System (GPS).  The November 2015 examiners reported that the Veteran exhibited normal spatial orientation.  Thus, the Board is unable to assign a higher level of severity for this facet.

(7) Subjective Symptoms: The Board finds that the Veteran's subjective symptoms do not interfere with his work, instrumental activities of daily living, or work, family or other close relationships, throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

 A higher level of severity of "1" is not warranted unless there are three or more subjective symptoms that mildly interfere with those areas of the Veteran's functioning, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to light and/or sound.

As noted above, the Veteran has several "subjective symptoms," such as tinnitus and hearing loss, which have been found to be separately service connected and are therefore not evaluated when considering the Veteran's TBI residuals as these symptoms have been compensated/acknowledged separately.  Moreover, the November 2015 VA examiner opined that the only subjective symptoms attributed to the Veteran's TBI are headaches.  However, as stated above, the Veteran's headaches have been separately service connected.  In addition, the Veteran stated that he takes Gabapentin medication due to his TBI.  See 01/27/2016, VBMS, 
VA 9 Appeal to Board of Appeals.  However, the Board places more weight on the competent medical evidence stating that the Veteran takes Gabapentin due to his headaches, which are separately service connected.  See 12/03/2015, VBMS, 
C&P Exam.  

The Veteran's assertion that PTSD is a residual of TBI is not supported by the evidence.  As discussed, the Veteran has been assessed for such by medical professionals and they have not rendered this diagnosis.  They have rendered a current diagnosis of PDD, which has also been separately service connected.  

The Board acknowledges the symptoms reported to the October 2013 TBI consultant, such as intrusive memories, dizziness, sensitivity to noise and/or light, fatigue, insomnia, balance difficulty, nausea, depression, irritability, anxiety, agitation, impulsivity, and aggression.  However, the physician concluded that the Veteran most likely recovered from the traumatic brain injury without resulting impairment of brain function and that other issues were probably responsible for the majority of the Veteran's symptoms/difficulties.  Furthermore, the symptoms of chronic sleep impairment and depressed mood were found to be the result of his service-connected PDD.  While the Board acknowledges that the Veteran believes that he has intrusive memories, dizziness, sensitivity to noise and/or light, fatigue, insomnia, balance difficulty, nausea, depression, irritability, anxiety, agitation, impulsivity, and aggression due to TBI, the Board notes that the Veteran is not competent to render such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (stating that where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Furthermore, the January 2016 examiner found that the Veteran's complaints of numbness in his left neck area and burning pain in his left ear were not the result of his TBI.  Due to the skill and training of this examiner, the Board places much weight on this competent medical evidence.  Regardless, the evidence does not reveal that the Veteran's reported symptoms of left neck numbness and burning pain interfere with his work, instrumental activities, or relationships.  The VA examiners all concluded that the Veteran was capable of managing his own affairs.  Thus, the Board is unable to assign a higher level of severity for this facet.

(8) Neurobehavioral Effects: The Board finds that the Veteran's neurobehavioral effects do not interfere with workplace or social interaction, throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran's neurobehavioral effects occasionally interfere with workplace or social interaction, or both, but does not preclude them; examples of neurobehavioral effects include irritability, impulsivity, unpredictability, lack of motivation, verbal or physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired aware of disability. 

In this case, the Veteran is not shown to have any of the above neurobehavioral effects that are unaccounted for by his psychiatric disorder, PDD, for which he is separately evaluated, or that any neurobehavioral effects are related to his TBI instead of his psychiatric disorder.  Specifically, the November 2015 examiner found the Veteran's symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships were associated with his PDD diagnosis.  
As noted previously, the Veteran reported a successful career as a mechanic for over 25 years.  The Board finds this competent and credible evidence of the Veteran's ability to function, to include with motivation to work for such a lengthy period and be successful.

(9) Communication: The Board finds that the Veteran is able to communicate by and to comprehend spoken and written language throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned. 

A higher level of severity of "1" is not warranted unless comprehension or expression, or both, of either spoken or written language is only occasionally impaired, and the Veteran is able to communicate complex ideas.  No such occasional impairment in either spoken or written language, in either comprehension or expression, is shown throughout the appeal period, nor is the Veteran unable to communicate complex ideas throughout the appeal period.  Moreover, the November 2015 examiners indicated that the Veteran was able to communicate effectively and appropriately via spoken and written language.  Thus, the Board is unable to assign a higher level of severity for this facet.

(10) Consciousness: The Board finds that the Veteran's consciousness is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned. 

A higher level of severity of "Total" is not warranted unless there is evidence of persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  The Veteran is clearly not in a persistently altered state of consciousness throughout the appeal period, as demonstrated by the above evidence.  The evidence of record highly weighs against a "total" finding as the competent medical and lay evidence to not show this, to include any altered states of consciousness, being minimally responsive, or in a coma.  Thus, the Board is unable to assign a higher level of severity for this facet.

Accordingly, a TBI facet severity of "0" is the highest level assigned throughout the appeal period, and therefore a compensable evaluation cannot be awarded for the Veteran's residuals of his TBI, based on the totality of the evidence in this case.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

ORDER

An initial compensable evaluation for residuals of TBI is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


